Citation Nr: 1749654	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-04 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cervical spine disability.  

2.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to April 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board acknowledges that the June 2017 Appellate Brief lists increased rating for PTSD and earlier effective date for PTSD to be on appeal.  There is no indication that these appeals have been perfected to the Board.  While the Veteran expressed disagreement with the effective date assigned by the February 2016 rating decision, by which service connection for PTSD was granted effective August 2015 at 50 percent, he did not use a standard form as required by VA law.  He was provided the form in a February 2016 letter.  See 79 Fed. Reg. 57, 696  (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The issue of service connection for cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied service connection for cervical spine disability.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal the decision.  

2.  New and material evidence has been received since the April 2010 rating decision which denied service connection for cervical spine disability.    



CONCLUSIONS OF LAW

1.  The April 2010 rating decision denying service connection for cervical spine disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the April 2010 rating decision is new and material and the claim of entitlement to service connection for cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

An April 2015 private treatment record reflects a previously not noted diagnosis of cervical spine degenerative joint disease.  In addition, an April 2016 private treatment record posits a positive nexus between the cervical spine condition and military service.  This medical evidence is new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen the claim for service connection for cervical spine disability.  The appeal is granted to that extent only.


REMAND

Cervical Spine Service Connection

In part, the Veteran's service treatment records (STRs) reflect that, in December 1992 after an injury, the Veteran was diagnosed with mid thoracic muscle strain and in May 1994 he was diagnosed with "upper back injury." 

During a June 1996 VA examination, the Veteran reported that in 1992 he had onset of pain in the neck area.  X-rays were negative.  Impression was muscle spasm and stress, treatment consisted of physical therapy, Motrin and Flexeril.

During a February 2013 VA examination, the Veteran reported an injury to his neck in service when carrying heavy equipment.  He stated that he sought medical attention at the time and was treated as a sprain.  He reported the pain never resolved and he now reports constant pain in the neck.  He denied interval injury.  The examiner found no diagnosis for the cervical spine.  He found the Veteran's claimed cervical spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated he was unable to find in-service evidence of significant neck injury or complaint in service and there was no evidence to support chronicity of problem for over 10 years post discharge.

These examination are not adequate, as they do not address several diagnoses of the cervical spine which are now of record.  Further, the February 2013 opinion improperly relies on lack of evidence in the STRs as rationale.

As to diagnoses, an August 2012 private record noted herniated disk and bulging disk of the cervical spine and spondylitic changes, muscle spasm and contusion/compression.  A September 2014 private record and VA treatment records note spondylosis and degenerative disc disease of the cervical spine.  An April 2015 disability questionnaire noted diagnoses of mechanical cervical pain syndrome and radiculopathy.  VA treatment records also note cervical spine radiculopathy.

Further, lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

In addition, an April 2016 private treatment record by Dr. C.L. posited that cervico-occipital neuralgia and cervical radiculopathy with bulging disc are as likely as not a direct result of blunt trauma received during the Veteran's military career.  The conditions, the examiner stated, have been exacerbated by many years of continuous wear of duty gear related to his profession.  It is unclear as to what blunt trauma this examiner is referencing.  The VA examiner's new opinion will be requested to address this April 2016 opinion as well as the February 2013 VA opinion positing a negative nexus, and offer a clarifying opinion to the extent possible.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination as to his claimed cervical spine disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all diagnoses as to the Veteran's cervical spine, and address all diagnoses already of record: herniated disk and bulging disk of the cervical spine and spondylitic changes, muscle spasm and contusion/compression, spondylosis and degenerative disc disease of the cervical spine, mechanical cervical pain syndrome and radiculopathy.  

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed cervical spine disability was caused by or etiologically related to active duty.  Please specifically address the back injuries and complaints of back pain noted in the STRs.

(c)  Please specifically address the Veteran's lay statements that he has suffered cervical spine pain since service, and that in service he suffered injury to his neck while carrying heavy equipment and continuous wear of duty gear.

(d)  Please address the conflicting evidence of record and offer a clarifying opinion, notably the February 2013 VA examination positing a negative nexus, and the April 2016 private opinion positing a positive nexus.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal: service connection for cervical spine.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


